                           UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF LOUISIANA

AKIN ERDOGAN                                         CIVIL ACTION

VERSUS                                               NUMBER: 19-11391

NOUVELLE SHIPMANAGEMENT CO.,                         SECTION “R” (1)
YA-SA GEMI ISLETMECILIGI VE TICARET
A.S., and ASSURANCEFORENINGEN                        JUDGE VANCE
GARD - GJENSIDIG
                                                     MAGISTRATE VAN MEERVELD


                                DEFENSES AND ANSWER

         NOW INTO COURT, through undersigned counsel, come defendants, Nouvelle

Shipmanagement Co. (“Nouvelle”), Ya-Sa Gemi Isletmeciligi Ve Ticaret A.S. (“Ya-Sa”),

and Assuranceforeningen Gard - Gjensidig (“Gard”) to defend against and answer the

Petition for Damages of plaintiff Akin Erdogan, as follows:

                                     FIRST DEFENSE

         This Court lacks personal jurisdiction over the defendants.

                                    SECOND DEFENSE

         There has been an insufficiency in the service of process and/or insufficient

process whereby the court has not gained jurisdiction over the defendants.

                                     THIRD DEFENSE

         The Petition for Damages fails to state a claim or cause of action, in whole or in

part, upon which relief can be granted.




                                            -1-
PD.26911582.1
                                  FOURTH DEFENSE

       Venue is improper. Alternatively and/or additionally, this is an improper venue

pursuant to applicable forum selection clauses and/or choice of law clauses, and/or this

is an inconvenient forum based on the doctrine of forum non conveniens.

                                    FIFTH DEFENSE

       This action, or parts of it, is subject to arbitration and/or mandatory dispute

resolution procedures, and/or it is properly subject to resolution in previously filed

litigation pending in Turkey.

                                    SIXTH DEFENSE

       Pending further discovery, defendants contend that there may be a failure to join

a party under Rule 19 of the Federal Rules of Civil Procedure.

                                  SEVENTH DEFENSE

       Defendants affirmatively state that this action is not governed by the laws of the

United States as it involves a controversy solely between persons and/or entities who

are citizens and residents of Turkey, occurring aboard a foreign flag vessel.

                                   EIGHTH DEFENSE

       Defendants also plead the defense of lis pendens, based on previously pending

litigation or arbitration between these parties, and res judicata, to the extent that the

claims or causes of action herein may have been decided or determined by any other

court or tribunal of proper authority, including tribunals or commissions in Turkey.

                                    NINTH DEFENSE

       NOW, answering specifically the numbered paragraphs of the Petition for

Damages, defendants aver as follows:




                                           -2-
                                           1.

         It is admitted that Nouvelle is a foreign (Marshall Islands) company or other legal

entity, but all remaining allegations are denied.

                                           2.

         It is admitted that Ya-Sa is a foreign (Turkish) company or other legal entity, but

all remaining allegations are denied.

                                           3.

         It is admitted that Gard is a non-U.S. Protection and Indemnity Club which at all

material times provided certain coverages to Nouvelle, Ya-Sa, and/or the M/V YASA

NESLIHAN. Gard denies all remaining allegations of this paragraph and specifically

and affirmatively pleads all terms and conditions of the applicable rules of P&I entry,

including but not limited to the mandatory arbitration provisions contained within the

rules.

                                           4.

         No answer is required to the allegations of this paragraph which state

conclusions of law and/or matters of jurisdiction. However, to the extent answer is

required, defendants deny that U.S. law, including the Jones Act, applies to this

controversy.

                                           5.

         It is admitted that on or about August 10, 2016 plaintiff was employed by

Nouvelle as a seaman aboard the M/V YASA NESLIHAN. However, it is denied that

plaintiff was a Jones Act seaman because U.S. law does not apply to this case.




                                            -3-
                                            6.

       It is admitted that Nouvelle at the time in question was the owner of the M/V

YASA NESLIHAN, a vessel in navigation. All other allegations are denied.

                                            7.

       It is admitted that Ya-Sa managed the M/V YASA NESLIHAN in certain

particulars at all material times. All other allegations are denied.

                                            8.

       It is admitted that the plaintiff sustained injuries on August 10, 2016 when the

M/V YASA NESLIHAN was in the Mississippi River, but the extent and nature of those

injuries are denied for lack of sufficient information to justify belief therein. All other

allegations of this paragraph are denied.

                                            9.

       Denied. Defendants were not negligent nor was the vessel unseaworthy in any

respect.

                                            10.

       Denied and/or denied for lack of sufficient information to justify belief therein.

                                            11.

       Denied. U.S. law does not apply and plaintiff is not entitled to maintenance and

cure benefits. Further answering, plaintiff has been paid all accident-related benefits

which he is entitled to receive.

                                            12.

       Denied and/or denied for lack of sufficient information to justify belief therein.




                                             -4-
                                          13.

      Denied. Plaintiff is not entitled to maintenance and cure benefits as that term is

used in U.S. law, and he has been paid all accident-related benefits he is entitled to

receive under his employment contract and under the applicable Collective Bargaining

Agreement and the laws of Turkey.

                                          14.

      Denied. U.S. law does not apply. Plaintiff has been paid all accident-related

benefits he is entitled to receive. Further answering, to the extent U.S. law applies,

which is denied, the United States Supreme Court has held that punitive damages are

not available for gross negligence or unseaworthiness under the general maritime law.

                                          15.

      No answer is required to the allegations of this paragraph which request trial by

jury; however, defendants reserve their rights to strike the jury on any and all available

grounds.

                                          16.

                                    TENTH DEFENSE

      Pending further discovery in this complicated international controversy,

defendants affirmatively plead the defenses of:

            accord and satisfaction (should plaintiff have been paid compensation

              under any contractual or governmental procedures);

            arbitration and award (should arbitration be applicable);

            assumption of risk (to the extent this defense is applicable under the law

              applicable to this case);




                                           -5-
           contributory negligence (based on plaintiff’s failure to properly guard his

              own safety and/or to otherwise act prudently);

           injury by fellow servant (should this defense be available under the law

              applicable to this claim);

           laches (to the extent this defense is available under the law applicable to

              this claim);

           payment (should plaintiff have been fully and/or properly paid under any

              contractual or governmental procedures);

           release (should plaintiff have signed any type of release);

           res judicata (should plaintiff have settled or resolved his case through any

              other court or grievance procedures); and

           statute of limitations (should this claim be time-barred under the law

              properly applicable to it).

                                  ELEVENTH DEFENSE

       Defendants further aver that plaintiff has failed to properly mitigate his damages

as required by law.

                                   TWELFTH DEFENSE

       Defendants contend that plaintiff’s injuries, or some of them, pre-existed in whole

or in part the accident in suit and/or they are the natural progression of conditions which

pre-existed the accident in whole or in part.

                                 THIRTEENTH DEFENSE

       To any extent necessary, defendants reserve their rights to claim all benefits of

the statutes of the United States, Turkey or any other nation regarding Limitation of

Liability (46 U.S.C. §30501; formerly 46 U.S.C. §183 et. seq.).

                                            -6-
                                  FOURTEENTH DEFENSE

       Defendants contend this case cannot properly be maintained in this Court;

however, should the Court somehow decide to maintain jurisdiction over it, defendants

contend that it is governed by foreign law (probably the law of Turkey) and herewith give

notice of the application of foreign law pursuant to Rule 44.1 of the Federal Rules of

Civil Procedure.

                                   FIFTEENTH DEFENSE

       Defendants reserve their rights to terminate maintenance and cure and/or all

related benefits if plaintiff failed to disclose physical conditions during the hiring process

which, if disclosed, would have resulted in a decision to refrain from hiring plaintiff.

                                  SIXTEENTH DEFENSE

       All claims against Gard are subject to mandatory arbitration in Norway pursuant

to the terms and conditions of the Rules of Entry. See, e.g., Todd v. Steamship Mutual.

                                SEVENTEENTH DEFENSE

       Any allegations not specifically admitted are hereby denied; furthermore,

defendants specifically reserve the right to amend their answer as further discovery is

obtained.

       WHEREFORE, after due proceedings, defendants, Nouvelle Shipmanagement

Co., Ya-Sa Gemi Isletmeciligi Ve Ticaret A.S. and Assuranceforeningen Gard -

Gjensidig, pray that plaintiff’s Seaman’s Complaint be dismissed, with prejudice, and at

plaintiff’s costs. Defendants further pray for all such other and further relief as law and

justice and equity may require.




                                             -7-
Respectfully submitted,

PHELPS DUNBAR LLP


BY:    s/ Kevin J. LaVie
      KEVIN J. LAVIE, T.A. (#14125)
      MICHAEL F. HELD (#37466)
      Canal Place
      365 Canal Street - Suite 2000
      New Orleans, Louisiana 70130-6534
      Telephone: 504-566-1311
      Telecopier: 504-568-9130
      Email: kevin.lavie@phelps.com
             michael.held@phelps.com
      Attorneys for Defendants, Nouvelle
             Shipmanagement Co.,
             Ya-Sa Gemi Isletmeciligi Ve
             Ticaret A.S., and
             Assuranceforeningen Gard -
             Gjensidig




-8-
